In an action to recover damages for personal injuries, etc., the defendants Dynamite Youth Center Foundation, Inc., and James E. Schneider appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated February 9, 2005, as denied their motion pursuant to CPLR 510 (3) to change venue from Kings County to Sullivan County.
Ordered that the order is affirmed, insofar as appealed from, with costs.
Considering all of the relevant factors, the Supreme Court providently exercised its discretion in denying the motion to change venue from Kings County to Sullivan County (see generally O’Brien v Vassar Bros. Hosp., 207 AD2d 169 [1995]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.